Citation Nr: 0922918	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include degenerative joint disease of the left knee, 
including as secondary to a service-connected condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case for further development in 
January 2004 and May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, VA medical records contain a diagnosis of 
degenerative joint disease of the left knee.  The Veteran was 
service connected for right knee strain in an August 2005 
rating decision.  The Veteran and her representative have 
contended that she suffers from bilateral knee disabilities 
due to injuring one knee in service and then shifting her 
weight to the uninjured knee to avoid pain.  The Veteran's 
service treatment records suggest that the Veteran, in her 
January 2003 statement, confused which knee was subject to 
the original injury.  However, her account of favoring her 
injured knee and thus injured her other knee is sufficient to 
suggest an association between the two, but is insufficient 
to establish that nexus.  Likewise, previous VA medical 
examinations have not addressed whether the Veteran's current 
left knee condition, to include degenerative joint disease, 
was either caused or aggravated by a service connected 
condition, namely her service connected right knee strain.  
Therefore, a new medical examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination by an examiner with 
appropriate expertise for the purpose 
of determining the nature and etiology 
of any current left knee disability, to 
include degenerative joint disease of 
the left knee.  The Veteran's claims 
file should be made available to the 
examiner prior to the examination and 
the entire claims file should be 
reviewed in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  

Based on a review of the claims and 
results of the examination, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (meaning at least 50 percent 
probable) that any left knee 
disability, to specifically include 
degenerative joint disease of the left 
knee, was caused or aggravated by her 
service connected right knee strain.  A 
complete rationale should be given for 
all opinions and conclusions.

2.	After the above development is 
completed, the RO should adjudicate the 
issue of entitlement to service 
connection for a left knee disorder, to 
include degenerative joint disease of 
the left knee, including as secondary 
to a service connected condition.  If 
the benefit sought is denied, provided 
the Veteran a supplemental statement of 
the case and return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




